Citation Nr: 0424891	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  00-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for status 
post right knee meniscectomy, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased disability rating for status 
post left knee meniscectomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1974 and from February 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  Initial notification of this decision 
in July 1997 was returned by the United States Postal Service 
as undeliverable.  The veteran was again provided notice in 
September 1997.  A notice of disagreement (NOD) was filed in 
August 1998.  The statement of the case (SOC) issued in April 
1999 was incorrectly mailed and was reissued in January 2000.  
Thereafter, the veteran's substantive appeal was received in 
January 2000.

These claims were previously remanded by the Board in 
November 2001 and are now returned to the Board following 
compliance with the remand instructions.  


FINDINGS OF FACT

1.  The veteran has multiple external hemorrhoids, with no 
thrombus, and he complains of intermittent bleeding.  There 
is no loss of sphincter control, anal fissures, or signs of 
anemia. 

2.  Both of the veteran's service-connected knee conditions 
are manifested by subjective complaints of pain, slight 
limitation of motion, and complaints of pain on motion, 
resulting in no more than a mild level of functional loss.

3.  There is no evidence of subluxation, dislocation, or 
instability of either knee, and x-rays show no bone or joint 
pathology for either knee. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, and 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 
7336 (2003).

2.  The criteria for a disability rating greater than 10 
percent for status post right knee meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71, Plate II, and 4.71a, Diagnostic Codes 5257 and 
5259 (2003).

3.  The criteria for a disability rating greater than 10 
percent for status post left knee meniscectomy are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, and 4.71a, Diagnostic Codes 5257 and 5259 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims files, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
from 1995 to 2002; reports of VA examinations conducted 
between 1997 and 2003; private medical records from Pavia 
Hospital and Dr. E. Vazquez Quintana; and the veteran's 
contentions.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorders, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed medical 
evidence developed in connection with prior claims, such as 
service medical records, VA examinations conducted in 1988 
and 1993, and VA treatment records dated from 1988 to 1991.  
Only the evidence pertinent to the issues on appeal is 
discussed below.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Hemorrhoids

The veteran is currently evaluated as 10 percent disabled for 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
That rating contemplates external or internal hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  The next 
higher rating of 20 percent is warranted for external or 
internal hemorrhoids where there is persistent bleeding and 
with secondary anemia or with fissures.

The veteran clearly has external hemorrhoids, but they are 
not thrombosed.  He complains of persistent bleeding, but 
upon VA examination in December 2003, there was no evidence 
of bleeding, and no blood on the toilet paper present inside 
his underwear.  The examiner indicated that VA evaluation in 
October 2003 had also shown no active bleeding.  VA 
examination in June 2002 also showed no active bleeding.  
Regardless, even accepting the veteran's complaints of 
recurrent bleeding as true, a 20 percent rating requires 
bleeding and secondary anemia or fissures.  All the medical 
evidence indicates that there are no signs of anemia, and 
physical examinations have not shown anal fissures.  
Therefore, the preponderance of the evidence is clearly 
against assignment of a higher rating for the veteran's 
hemorrhoid disorder, and there is no reasonable doubt that 
could be resolved in his favor.  There are no other 
diagnostic codes potentially applicable to his condition.

Right and left knees

The veteran's service-connected right and left knee 
conditions are each currently evaluated under Diagnostic Code 
5259-5257 at 10 percent.  Although the ratings are separate 
for each knee, the criteria for a higher rating are the same, 
and the symptoms are similar for each knee.  Therefore, the 
Board will discuss both knees together.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  The hyphenated diagnostic 
code in this case indicates that removal of semilunar 
cartilage under Diagnostic Code 5259 is the service-connected 
disorder, and impairment of the knee under Diagnostic Code 
5257 is a residual condition.  38 C.F.R. § 4.27.  The Board 
will consider whether a higher rating can be assigned under 
these diagnostic codes, as well as any other potentially 
applicable code.

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Under Diagnostic Code 5259 for symptomatic removal of 
semilunar cartilage, the only disability rating available is 
10 percent.  Therefore, this diagnostic code does not provide 
the basis for assignment of a higher rating.

Under Diagnostic Code 5257, for other impairment of the knee 
with recurrent subluxation or lateral instability, a 10 
percent disability rating is assigned for mild impairment of 
the knee with recurrent subluxation or lateral instability, 
and a 20 percent disability rating is assigned for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability.  The maximum schedular rating of 30 percent 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  Diagnostic Code 5257 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

The objective medical evidence shows that the veteran's right 
and left knees are stable.  Every recent diagnostic test for 
laxity, instability, etc., has been negative.  See, e.g., May 
2002 VA examination report (no recurrent subluxation or 
lateral instability, January 2001 VA consultation report 
(without laxity by physical examination), July 2000 VA 
outpatient treatment record (no collateral laxity), June 1997 
VA examination report (no instability or subluxation of the 
knees).  The most recent magnetic resonance imaging (MRI) of 
the knees conducted in 1996 showed the ligaments were intact.  
Therefore, an increased rating under Diagnostic Code 5257 
cannot be assigned due to the lack of current medical 
evidence showing any subluxation or instability of the 
veteran's right or left knee.  

Moreover, the Board cannot conclude that the severity of the 
veteran's right or left knee impairment is more than slight.  
The objective medical evidence has intermittently shown mild 
symptoms such as tenderness, swelling, or crepitation.  
Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  The veteran has consistently had, at best, mild 
limitations in this respect.  See May 2002 VA examination 
report (-5 degrees of extension to 120 degrees of flexion for 
both knees), January 2001 physical therapy assessment (-5 
degrees of extension to 100 degrees of flexion for both 
knees), July 1997 VA examination report (full range of motion 
for both knees).  Essentially, there are no abnormal findings 
that would support a conclusion that he has a moderate 
disability, such as is needed for assignment of a higher 
rating.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  It must also be noted that the 
veteran's complaints of knee pain and resulting functional 
limitations are not entirely credible.  For example, the VA 
examiner in May 2002 indicated that the veteran was observed 
prior to his appointment walking quickly with a pain-free 
facial expression.  In contrast, during his formal 
examination, he claimed severe pain with even the lightest 
touch.  There are also notations in the January 2001 VA 
physical therapy records that the veteran strongly guarded 
his knee movements in anticipation of pain, but his 
performance improved when he was distracted.  There is also 
the inconsistency that although he has been prescribed a knee 
brace by VA's prosthetics department, the medical evidence 
contains frequent notations, on both VA examinations and 
during outpatient treatment, that he does not require a brace 
when walking and that his gait is normal.  Although his gait 
is, at times, reported as antalgic, that is clearly only a 
limited problem for him in light of the numerous reports of 
normal gait.

Despite the veteran's complaints, the recent medical evidence 
shows that he is, at most, mildly disabled from a functional 
standpoint.  There are some findings in the 2001 VA records 
of right quadriceps atrophy, suggesting some level of disuse.  
Despite this, he indicated during the 2002 VA examination 
that he remains able to work and he missed no time from work 
in the prior year because of the knee pain.  Although he may 
be unable to participate in more physically strenuous 
activities such as running or dancing, as he claims, the 
Board concludes that in conjunction with the mild abnormal 
findings discussed more fully above, the current 10 percent 
rating adequately compensates the veteran for his knee 
disabilities.  Any limitations that the veteran experiences 
are clearly not persistent since some examinations have shown 
little disability.  

The Board notes the veteran's representative has requested 
that a separate rating be assigned for arthritis.  If the 
medical evidence shows that the veteran has arthritis of a 
joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for under Diagnostic Code 5003 may be assigned only if 
there is "additional disability" due to limitation of 
motion.  VAOPGCPREC 23-97.  In this case, however, there is 
no evidence that the veteran has arthritis.  The 2002 VA 
examiner reviewed the most recent x-rays taken in 2000 and 
stated they showed no bone or joint pathology.  

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.

Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his knees, albeit 
with some limitation, so they are clearly not ankylosed.  
Therefore, Diagnostic Code 5256 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
The medical evidence shows no evidence of locking of either 
knee, nor dislocation of either semilunar cartilage.  
Therefore, Diagnostic Code 5258 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5260 for limitation of flexion of the leg 
requires limitation to at least 45 degrees for a compensable 
rating.  Diagnostic Code 5261 for limitation of extension of 
the leg requires limitation to 10 degrees to warrant a 
compensable rating.  No such findings have been reported for 
either knee, so a rating cannot be assigned under either of 
these diagnostic codes.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  There is no medical evidence showing the veteran has 
any such impairment, or malunion or nonunion of either tibia.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

The preponderance of the evidence being against the veteran's 
claim for an increased rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  


The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944, slip 
op. at 9 (U.S. Vet. App. June 24, 2004) (Pelegrini II), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, where, as here, that 
notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to the veteran via May 2001, January 
2002, and April 2002 letters.  The Pelegrini II Court held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Slip op. 
at 11.  

The 2001 and 2002 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate these claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claims.  He was specifically 
told that it was his responsibility to support the claims 
with appropriate evidence.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The Statement of the 
Case and the various Supplemental Statements of the Case 
(SSOCs) also notified the veteran of the information and 
evidence needed to substantiate the claims.

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in May 2001, 
January 2002, and April 2002 was not given prior to the first 
AOJ adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in March 2004.  That SSOC also contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to each 
letter (the Board notes he responded in July 2001 that he had 
no additional information to submit and in February 2002 that 
he had only received VA treatment).  For these reasons, to 
decide the appeal would not be prejudicial error to the 
claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  VA outpatient records 
are in the file for treatment through June 2002.  It appears 
the veteran also sought treatment for his hemorrhoid disorder 
in October 2003.  It is not necessary, though, to obtain the 
actual treatment record since the VA examiner in December 
2003 fully described the veteran's complaints for which 
treatment was sought and the findings of the physical 
examination.  The Board is not aware of a basis for 
speculating that any other relevant VA records exist that 
have not been obtained.  

As for private treatment, it appears that the veteran sought 
some private treatment for his hemorrhoid disorder in 1999 
and 2000 from Dr. E. Vazquez Quintana and Pavia Hospital.  In 
July 2000, the veteran submitted a release for VA to obtain 
these records, but it does not appear that the RO did so.  
The Board concludes that a remand is not needed, however, for 
the following reasons.  First, as discussed above, it is the 
current severity of the veteran's condition that is most 
relevant.  Although treatment records from 1999-2000 would 
complete the file and present a medical history of the 
veteran's disorder, the 2002 and 2003 formal VA examination 
reports provide more than sufficient information to rate the 
disability.  There is no indication that the private 
treatment records would show additional information not found 
upon VA examination.  Second, even though the actual 
treatment records were not obtained, the file does contain a 
statement from Dr. Quintana and an operation report from 
Pavia Hospital.  Therefore, the medical evidence as a whole 
is adequate to rate the veteran's hemorrhoid disorder.  There 
is no indication that he has sought private treatment for his 
knee conditions.


The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
1997, 2002, and 2003.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's hemorrhoid or knee disorders since 
he was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected conditions 
fairly.  The Board notes the veteran's representative has 
asked that the knee claims be remanded for a new examination, 
arguing that the May 2002 examination is not current enough.  
However, the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2002 VA examination report is thorough and is 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the two-year-old orthopedic examination in this 
case is adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to a disability rating greater than 10 percent 
for hemorrhoids is denied.

Entitlement to a disability rating greater than 10 percent 
for status post right knee meniscectomy is denied.

Entitlement to a disability rating greater than 10 percent 
for status post left knee meniscectomy is denied.


	                        
____________________________________________
	MICHAEL KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



